(2008)
In re: TEXAS ROADHOUSE FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION
Mario Aliano
v.
Texas Roadhouse Holdings, LLC, et al., N.D. Illinois, C.A. No. 1:07-4108
Nichole M. Ehrheart
v.
Texas Roadhouse, Inc., W.D. Pennsylvania, C.A. No. 1:07-54.
MDL No. 1927.
United States Judicial Panel on Multidistrict Litigation.
April 7, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel:[*] Plaintiff in the Western District of Pennsylvania action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Illinois. Plaintiff in the Northern District of Illinois action supports the motion. Defendants Texas Roadhouse Holdings LLC and Texas Roadhouse, Inc. (collectively Texas Roadhouse) oppose the motion or, alternatively, support centralization in the Western District of Kentucky.
This litigation currently consists of two actions pending in two districts, one action each in the Northern District of Illinois and the Western District of Pennsylvania. Defendants have filed motions under 28 U.S.C. § 1404 to transfer the actions to the Western District of Kentucky.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that Texas Roadhouse's printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Common discovery is likely, as defendants have suggested that discovery related to their credit and debit card receipt policies will be company-wide. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
In opposing centralization, defendants argue, inter alia, that it would be more efficient to transfer the actions to the Western District of Kentucky for all purposes pursuant to Section 1404. Based upon the Panel's precedents and for the following reasons, we respectfully disagree with this argument. Both actions are in their early stages and whether defendants' Section 1404 motions will be granted is uncertain. Accordingly, centralizing these actions under Section 1407 will ensure streamlined resolution of this litigation to the overall benefit of the parties and the judiciary.
We are persuaded that the Northern District of Illinois is an appropriate transferee forum for this litigation. An action is already pending in that district before Judge Charles R. Norgle, Sr., who is experienced in multidistrict litigation and has the time to devote to this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Western District of Pennsylvania is transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable Charles R. Norgle, Sr. for coordinated or consolidated pretrial proceedings with the action pending there.
NOTES
[*]  Judge Scirica did not participate in the disposition of this matter.